Citation Nr: 0409032	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which, in pertinent part, denied service connection 
for hypertension.

In November 2003, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of the hearing is associated with the claims 
file.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hypertension was manifested during the veteran's active 
military service or within one year after his separation from 
active service or is a result of herbicide exposure.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have occurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service records dated from May 1968 to July 
1970 are associated with the claims file.  A May 1968 
entrance examination report shows the veteran's blood 
pressure was 110/64 and he reported no history of 
hypertension.  The veteran's heart and vascular system were 
normal.  A July 1970 separation examination report indicates 
the veteran's blood pressure was 112/72 and he again reported 
that he did not then have and never had had high blood 
pressure.  The veteran's heart and vascular system were 
reported normal.

Post-service, VA outpatient treatment records dated from 
August 2001 to March 2002 are associated with the claims 
file.

An August 2001 VA treatment report shows the veteran's blood 
pressure was 188/106.  On follow-up evaluation it was 
reported that he was not on any medications and had no 
current complaints.  His blood pressure was 148/79, and the 
impression was possible hypertension.

An October 2001 outpatient treatment record indicates the 
veteran complained of his blood pressure running high at 
times.  He reported that it ranged from 160/62 to 171/91.  On 
examination, his blood pressure was 158/62.  He was not 
taking medication.  The veteran reported his blood pressure 
fluctuated widely and generally was around 90 diastolic or 
higher.  The diagnosis was labile hypertension and the 
veteran was given prescription medication.  Subsequent 
records show treatment for hypertension.

In September 2002, the RO received the veteran's notice of 
disagreement as to his claim for entitlement to service 
connection for hypertension.  In his attached written 
statement, the veteran raised the contention that his 
hypertension was related to herbicide exposure in service.

In November 2003, the veteran testified at a videoconference 
hearing.  He indicated the dates of his service and stated 
that he served in Vietnam from January 1969 to January 1970.  
The veteran said that he went to a doctor eight years after 
separation from active duty for a strained muscle.  The 
doctor informed him he had high blood pressure, but the 
veteran sought no treatment at that time.  The veteran was 
unable to obtain records from this doctor because, per the 
doctor's routine, he destroyed the records after five years.  
The veteran stated that high blood pressure did not run in 
his family.

The veteran testified that he has been treated by VA for the 
past five years and that during his appointments at VA, he 
was initially told to lose weight to help his hypertension.  
At a subsequent visit, his blood pressure was 185/90 and the 
physician prescribed medication to control his hypertension.  
The veteran stated that his doctor was working on an opinion 
as to whether the veteran's hypertension was related to 
herbicide exposure and the undersigned Veterans Law Judge 
agreed to hold the veteran's claim open for thirty days to 
afford him time to submit this opinion.  No such opinion has 
been received.


II.  Analysis

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 ( 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In an April 2002 letter, the RO informed the veteran of the 
evidence needed to substantiate his claim, which evidence the 
RO would obtain and which evidence the veteran was 
responsible for obtaining; he was told to submit any service 
medical records in his possession and to provide the 
necessary information for the RO to obtain any additional 
relevant evidence that would assist in supporting his claim.  
In addition, the veteran was advised, by virtue of a detailed 
September 2002 statement of the case (SOC), issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim for 
service connection for hypertension.  The Board notes, in 
addition, that the SOC issued by the RO clarified what 
evidence would be required to establish service connection 
for hypertension.  The veteran failed to respond with any 
indication of additional information that the RO might obtain 
to support the claim.  Further, the claims file reflects that 
the September 2002 SOC contained the new duty-to-assist and 
reasonable doubt regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  The Board, therefore, believes that 
appropriate notice has been given in this case.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that the evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board also finds that 
medical examination is not required because the evidence does 
not establish that the veteran suffered a relevant event, 
injury or disease in service or manifested symptoms of the 
disease within one year of service discharge nor does it 
indicate that current hypertension may be associated with an 
event, injury or disease in service.  The veteran himself 
testified that high blood pressure was first mentioned eight 
years after service when he went to a private physician.  
Further, he was aware from the hearing that he was 
responsible for providing a physician's statement linking his 
hypertension to herbicide exposure in service; he has not 
provided the statement he stated he would obtain.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The U.S. 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Service Connection for Hypertension

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular disease, including 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the veteran 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for hypertension.  In essence, the Board believes 
that the evidence of record demonstrates that this disorder 
was not incurred in or aggravated by military service.

With respect to the veteran's claim, the Board notes that the 
veteran's service medical records are silent for any 
complaints of or treatment for high blood pressure.  Most 
significantly, physical examination at separation revealed a 
diastolic pressure of 72 and a systolic reading of 112 and a 
normal heart and vascular system.  There is also no evidence 
of record to suggest that this disorder became manifest to a 
compensable degree within one year of separation from his 
initial period of active service.  See 38 C.F.R. §§ 3.307, 
3.309 (2003).  Post-service medical records associated with 
the claims file reveal no evidence of hypertension until 
August 2001, more than thirty years following the veteran's 
separation from active military service.

While the veteran contends that subsequently destroyed 
private medical records dated around 1978 show a diagnosis of 
high blood pressure, the Board cannot base its decision on 
medical evidence not associated with the claims file.  
Furthermore, the veteran stated that this finding was not 
within one year of separation from service, instead occurring 
eight years later.  Therefore, even if the records were 
available, the Board could not grant service connection 
without additional evidence of a relationship between this 
disorder and the veteran's active service.

The Board notes that the veteran raised the argument that his 
high blood pressure was caused by herbicide exposure during 
his service in Vietnam.  However, hypertension is not a 
disorder for which presumptive service connection due to 
herbicide exposure can be granted.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  
Moreover, the probative evidence of record fails to show any 
relation between possible herbicide exposure and the 
veteran's hypertension.  While the veteran testified at his 
November 2003 hearing that he sought to obtain a physician's 
opinion as to this issue and the Board held the claim open 
for the indicated thirty days, no such medical evidence was 
submitted.

While the veteran may sincerely believe that his hypertension 
is the result of service, laypersons are not considered 
competent to offer medical opinions, and testimony to that 
effect does not provide a basis upon which to establish 
service connection.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The documentary record is of probative value.  The 
medical evidence first shows a diagnosis of hypertension in 
August 2001, more than thirty years after separation from 
service.  Furthermore, hypertension is not a disease 
presumptively caused by herbicide exposure, and no medical 
opinion provides a relation between the veteran's active duty 
and his high blood pressure diagnosis.

The competent and probative medical evidence of record 
preponderates against a finding of either a compensable 
manifestation of hypertension within one year of active duty 
or a nexus between the veteran's current diagnosis and his 
service.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



